PER CURIAM.
Appellant quéstions the correctness of a summary final judgment rendered in favor of the appellees in an action for damages arising out of injuries sustained by appellant, an invitee, when she fell as she was taking some small aluminum tables through the door on to the patio of appellees’ home. Appellant thought she fell over a small metal table near the door which had been placed there without her knowledge.
We have carefully examined the record on appeal, briefs and exhibits, and have concluded that no reversible error has been made to appear.
Affirmed.